DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6-12, and 14-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 1, 6, and 16 similarly recite, inter alia, “determining…based on a steepness of a rate of change…” The plain meaning of steep is “being or characterized by a rapid and intensive decline or increase” or “extremely or excessively high.”1 The suffix “-ness” transforms the adjective “steep” into a noun that means the state of or quality of being steep. When read in conjunction with rate of change, it is not clear whether the claim refers to the magnitude of the rate of change or the rate of change of the rate of change (i.e., a second derivative).
	If a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112[b]as indefinite. Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential). Because the claim is amenable to two plausible claim constructions as described above, the claims must be rejected as indefinite. Claims depending from an indefinite claim are also indefinite. For purposes of examination, the claims are understood as describing a magnitude of the rate of change, i.e., the slope of the series of sequential blood glucose values.
 Claims 1, 9, 12, 16, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0252079 A1 to Constantin et al. (“Constantin”) in view of US 2018/0126073 A1 to Wu et al. (“Wu”) and further in view of US 2017/0251958 A1 to Pushpala et al. (“Pushpala”).
	As to claim 1, Constantin discloses a method for confirming effectiveness of therapy provided by an insulin infusion system comprising a computing device communicatively coupled to an insulin delivery pump and a blood glucose sensor (see [0325]-[0328]), the method comprising: 
in response to a corrective action for a detected abnormality in the blood glucose level of the patient (see, e.g., see [0342] – “For example, four hours after eating, most of the data regarding the body's response to a meal is known. But after one hour, while the full response is not yet known, it is generally discernable approximately how much the user ate, or whether the insulin delivered is appropriate for the consumed meal. After two and a half hours, these determinations can be made with even more accuracy. In some cases, the user may administer a correction bolus, or the user may be told to eat more, e.g., because the patient did not consume as much as they thought they did, and they may now be in danger of trending to low glucose levels. This additional information about food intake or insulin administration may also be processed by the system. In this example, a timing for delivering of guidance may be determined based on information that becomes available after eating. This may include one or more of the food consumption information, insulin information, glucose level information, other physiology information (e.g. activity), and known physiologic patterns (e.g., from a physiology model [Examiner notes that the physiology model takes into account the steepness of a rate of change]);” see also [0391] – “For example, the system may determine situations that may create concern about the current physiologic state, the consequence of treatment decision, or potential future states, and determine a level of concern based upon the presence or absence or likelihood of such situations.”   Fig 33 and [0604] – Note: “Eat Carbs” is provided by the system to prompt the user to take corrective action (emphasis added)), 
monitoring a sequence of discrete blood glucose values for the blood glucose level of the patient [0306], [0314] – discrete levels output at a given rate, which inherently must be sampled at least as quickly as they are output), following the corrective action, by the computing device via the blood glucose sensor ([0604] – “The user interface 3301 may show a low glucose concentration threshold (e.g., 70 mg/dL) 3302, a high glucose concentration threshold (e.g., 200 mg/dL) 3304, and a target 3310 graphed against a timeline (e.g., on the x-axis.) A first trend portion 3306 shows a trend that progresses into a hypoglycemic event 3312 where blood glucose is below the low threshold 3302.”); 
detecting, based on a plurality of sequential points of the sequence of discrete blood glucose values, an indication that the corrective action is effective to correct the detected abnormality, by the computing device, wherein the indication comprises a change of direction in the sequence of discrete blood glucose values for the blood glucose level, wherein a first trend in the sequence of discrete blood glucose values for the blood glucose level shifts at the indication to create a second trend in the sequence of discrete blood glucose values for the blood glucose level, the second trend progressing in an opposite direction of the first trend (see [0605] – “In the illustrated example, the hypoglycemic event still occurs, but carbohydrates already on board (due to the timely delivery of guidance) enter the bloodstream and resolve the hypoglycemic event. Additional guidance (“Carbs Working”) [Examiner notes that the “Carbs Working” guidance must inherently include a glucose analysis] guidance may be delivered during the hypoglycemic event to assure the patient that no further action (e.g., consumption of additional carbohydrates) is necessary. As shown in FIG. 33, the timely delivery of guidance, and action thereon, may avoid the rebound and oscillating hypoglycemic events and hyperglycemic excursions.” (Emphasis added); 
initiating presentation of an alert in response to detecting the indication, by the computing device via a communicatively coupled display device (see id.).
It is not clear whether Constantin explicitly discloses the steps of 
 determining, by the computing device, that the corrective action has over-corrected or under-corrected the detected abnormality, based on a steepness of a rate of change of the sequence of discrete blood glucose values for the blood glucose level, resulting in an over-corrected abnormality or an under-corrected abnormality; and 
initiating presentation of a second alert to notify the patient of the over-corrected abnormality or the under-corrected abnormality by the computing device via a communicatively coupled display device.  
However, in a related technique addressing blood glucose management, Wu discloses the steps of 
determining, by the computing device, that the corrective action has over-corrected or under-corrected the detected abnormality, based on a steepness of a rate of change of the sequence of discrete blood glucose values for the blood glucose level, resulting in an over-corrected abnormality or an under-corrected abnormality (see [0059]-[0066] – “As the blood glucose levels are obtained, the process 800 continuously calculates a rate of change for the blood glucose levels. The rate of change for the blood glucose levels may be referred to as the glucose trend…. The process 800 then identifies a condition indicating a continuing hypoglycemia that continues when the basal insulin delivery is suspended (step 806)…. However, when the glucose trend value is less than the predetermined threshold (the “Yes” branch of 906), the process 900 determines that there exists a condition indicating continuing hypoglycemia that continues when basal insulin delivery is suspended (step 908).”); and 
initiating presentation of a second alert to notify the patient of the over-corrected abnormality or the under-corrected abnormality by the computing device via a communicatively coupled display device ([0062] – “After identifying the condition (step 806), the process 800 performs an action, by the insulin delivery pump, based on identifying the condition (step 808). The action may include presenting an alert, by the insulin delivery pump.” ).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Constantin and Wu in order to achieve the predictable result of identifying failed treatments while informing the user of events critical to his or her health.
Neither Constantin nor Wu appears to disclose the step/configuration for 
increasing a sampling rate for obtaining a sequence of discrete blood glucose values for a blood glucose level of a patient via the blood glucose sensor from a first sampling rate to an increased sampling rate and later using the increased sampling rate following the corrective action.
	However, in a similar invention, Pushpala discloses utilizing increased sampling rates when glucose is expected to change in response to a stimulus (i.e., when exercising) or when glucose concentration has spiked or crashed (see [0072]). Given that 1) the user is experiencing a glucose excursion into a non-euglycemic state and 2) the user has initiated a corrective action, both reasons for the increased sampling rate are present in the combination of Constantin and Wu. 
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Constantin and Wu with the increased sampling of Pushpala in order to increase sampling in response to detecting that the user input data has been received and continue to monitor the sequence of blood glucose levels, using the increased sampling rate in order to provide the predictable result of increasing the resolution of the measurement during non-euglycemic times when glucose concentrations are expected to change rapidly in order to more rapidly report such changes. 
	As to claim 7, 15, and 20, the combination of Constantin, Pushpala, and Duke shows that during monitoring the sequence of discrete blood glucose levels using the increased sampling rate as shown in the treatment of respective claims 1, 9, and 16. Wu further discloses the step/system of	
	computing a slope value between the pair of consecutive points of the sequence of discrete blood glucose levels (see [0063]-[0066]); 
	comparing the slope value to a predetermined slope threshold; and when the slope value exceeds the predetermined slope threshold (see [0063]-[0066]);, 
	determining that the pair of consecutive points corresponds to effectiveness of the corrective action, wherein the indication comprises at least the pair of consecutive points (see [0063]-[0066]). 
	As to claim 9, Constantin discloses a medical device system comprising: 
	an insulin delivery system (see [0327]); 
	a glucose sensor system ([0326]); and 
	a computing device comprising a system memory element and at least one processor, the computing device communicatively coupled to the insulin delivery system and the glucose sensor system, and the computing device configured to: 
		detect an abnormality in a blood glucose level of a patient, via the glucose sensor system (see [0604] and treatment of claim 1); and 
		in response to a corrective action for the abnormality, 
			monitor the sequence of discrete blood glucose levels of the patient following the corrective action, via the glucose sensor system (see [0604] and treatment of claim 1); 
			detect, based on a plurality of sequential points of the sequence of discrete blood glucose values, an indication that the corrective action is effective to correct the abnormality, by the computing device, wherein the indication comprises a change of direction in the sequence of discrete blood glucose levels, wherein a first trend in the sequence of discrete blood glucose levels shifts at the indication to create a second trend in the sequence of discrete blood glucose levels, the second trend progressing in an opposite direction of the first trend (see [0604] and treatment of claim 1); and
			in response to detecting the indication, present an alert via the insulin delivery system (see [0604] and treatment of claim 1). 
	It is not clear that Constantin discloses the computing device configured to 
	determine that the corrective action has over-corrected or under-corrected the detected abnormality, based on a steepness of a rate of change of the sequence of discrete blood glucose levels, resulting in an over-corrected abnormality or an under-corrected abnormality; and
	initiate presentation of a second alert to notify the patient of the over- corrected abnormality or the under-corrected abnormality via the insulin delivery system.  
	However, in a similar technique addressing blood glucose management, Wu discloses a computing device configured to 
	determine that the corrective action has over-corrected or under-corrected the detected abnormality, based on a rate of change of the sequence of discrete blood glucose levels, resulting in an over-corrected abnormality or an under-corrected abnormality (see [0059]-[0066] – “As the blood glucose levels are obtained, the process 800 continuously calculates a rate of change for the blood glucose levels. The rate of change for the blood glucose levels may be referred to as the glucose trend…. The process 800 then identifies a condition indicating a continuing hypoglycemia that continues when the basal insulin delivery is suspended (step 806)…. However, when the glucose trend value is less than the predetermined threshold (the “Yes” branch of 906), the process 900 determines that there exists a condition indicating continuing hypoglycemia that continues when basal insulin delivery is suspended (step 908).”); and
	initiate presentation of a second alert to notify the patient of the over- corrected abnormality or the under-corrected abnormality via the insulin delivery system ([0062] – “After identifying the condition (step 806), the process 800 performs an action, by the insulin delivery pump, based on identifying the condition (step 808). The action may include presenting an alert, by the insulin delivery pump.” ).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Constantin and Wu in order to achieve the predictable result of identifying failed treatments while informing the user of events critical to his or her health.
	Neither Constantin nor Wu appears to disclose the step/configuration to increase a sampling rate for obtaining a sequence of discrete blood glucose values for the blood glucose level of the patient via the glucose sensor system from a first sampling rate to an increased sampling rate or monitoring using the increased sampling rate.
	However, in a similar invention, Pushpala discloses utilizing increased sampling rates when glucose is expected to change in response to a stimulus (i.e., when exercising) or when glucose concentration has spiked or crashed (see [0072]). Given that 1) the user is experiencing a glucose excursion into a non-euglycemic state and 2) the user has initiated a corrective action, both reasons for the increased sampling rate are present in the combination of Constantin and Wu. 
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Constantin and Wu with the increased sampling of Pushpala in order to increase sampling in response to detecting that the user input data has been received and continue to monitor the sequence of blood glucose levels, using the increased sampling rate in order to provide the predictable result of increasing the resolution of the measurement during non-euglycemic times when glucose concentrations are expected to change rapidly in order to more rapidly report such changes. 
As to claim 16, Constantin discloses an insulin delivery system comprising: 
	a glucose sensor system ([0326]); and 
	an insulin infusion device comprising an integrated computing device (see [0564] – insulin pump and associated sensor electronics may be integrated in one device), the insulin infusion device configured to: 
		detect an abnormality in a blood glucose level of a patient, via the glucose sensor system (see [0604] and treatment of claim 1); and 
	in response to a corrective action for the abnormality, 
		 monitor a sequence of discrete blood glucose levels of the patient using the increased sampling rate, following the corrective action, via the glucose sensor system (see [0604] and treatment of claim 1); 
		detect, based on a plurality of sequential points of the sequence of discrete blood glucose values, an indication that the corrective action is effective to correct the abnormality, wherein the indication comprises a change of direction in the sequence of discrete blood glucose levels, wherein a first trend in the sequence of discrete blood glucose levels shifts at the indication to create a second trend in the sequence of discrete blood glucose levels, the second trend progressing in an opposite direction of the first trend (see [0604] and treatment of claim 1);  
		in response to detecting the indication, present an alert (see [0604] and treatment of claim 1); 
	It is not clear that Constantin discloses that the insulin delivery system is configured to
	increase a sampling rate for obtaining a sequence of discrete blood glucose values for the blood glucose level of the patient via the glucose sensor system from a first sampling rate to an increased sampling rate;
	determine that the corrective action has over-corrected or under-corrected the detected abnormality, based on a steepness of a rate of change -8-Application No. 16/129,552Attorney Docket No. C00016872.USU1of the sequence of discrete blood glucose levels, resulting in an over-corrected abnormality or an under-corrected abnormality; or
	present a second alert to notify the patient of the over-corrected abnormality or the under-corrected abnormality.
	However, in a related technique addressing blood glucose management, Wu discloses the 
	determine that the corrective action has over-corrected or under-corrected the detected abnormality, based on a rate of change -8-Application No. 16/129,552Attorney Docket No. C00016872.USU1of the sequence of discrete blood glucose levels, resulting in an over-corrected abnormality or an under-corrected abnormality (see [0059]-[0066] – “As the blood glucose levels are obtained, the process 800 continuously calculates a rate of change for the blood glucose levels. The rate of change for the blood glucose levels may be referred to as the glucose trend…. The process 800 then identifies a condition indicating a continuing hypoglycemia that continues when the basal insulin delivery is suspended (step 806)…. However, when the glucose trend value is less than the predetermined threshold (the “Yes” branch of 906), the process 900 determines that there exists a condition indicating continuing hypoglycemia that continues when basal insulin delivery is suspended (step 908).”); or
	present a second alert to notify the patient of the over-corrected abnormality or the under-corrected abnormality ([0062] – “After identifying the condition (step 806), the process 800 performs an action, by the insulin delivery pump, based on identifying the condition (step 808). The action may include presenting an alert, by the insulin delivery pump.” ).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Constantin and Wu in order to achieve the predictable result of identifying failed treatments while informing the user of events critical to his or her health.
	Neither Constantin nor Wu appears to disclose the step/configuration for increasing a sampling rate for obtaining a sequence of discrete blood glucose values for a blood glucose level of a patient via the blood glucose sensor from a first sampling rate to an increased sampling rate and later using the increased sampling rate following the corrective action.
	However, in a similar invention, Pushpala discloses utilizing increased sampling rates when glucose is expected to change in response to a stimulus (i.e., when exercising) or when glucose concentration has spiked or crashed (see [0072]). Given that 1) the user is experiencing a glucose excursion into a non-euglycemic state and 2) the user has initiated a corrective action, both reasons for the increased sampling rate are present in the combination of Constantin and Wu. 
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Constantin and Wu with the increased sampling of Pushpala in order to increase sampling in response to detecting that the user input data has been received and continue to monitor the sequence of blood glucose levels, using the increased sampling rate in order to provide the predictable result of increasing the resolution of the measurement during non-euglycemic times when glucose concentrations are expected to change rapidly in order to more rapidly report such changes. 
	As to claim 21, Wu is principally directed at preventing hypoglycemia by suspending the delivery of insulin. For this reason, the reference does not disclose determining that the corrective action resulted in the over-corrected abnormality when the rate of change indicates that the corrective action raised or lowered the blood glucose levels beyond normal limits.  
	However, as noted in the portion of Constantin reference cited in the treatment of claim 1, those having ordinary skill in the art were well-aware of the need to prevent hypoglycemia and hyperglycemia arising from over-correction and under-correction (see the rollercoastering of Fig 33 in Constantin. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the under-correction determination by analyzing a steepness of a rate of change of Wu by further including an over-correction analysis when the rate of change indicates the corrective action has or will raise or lower the blood glucose levels beyond normal limits as such a modification amounts to no more than selecting from the finite possibilities (under-correction, appropriate correction, over-correction) as to the result of correction action.
	As to claim 22, Wu further discloses wherein determining that the corrective action has over-corrected or under-corrected the detected abnormality comprises determining that the corrective action resulted in the under-corrected abnormality when the rate of change indicates that the corrective action was not drastic enough to bring the blood glucose levels into normal limits (see [0059]-[0066]).  
	As to claim 23, Wu further discloses wherein determining that the corrective action has over-corrected or under-corrected the detected abnormality comprises determining that the corrective action has over-corrected or under-corrected the detected abnormality after presentation of the alert (see [0059]-[0066]).
	Claims 2-3, 6, 10-11, 14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Constantin in view of in view of Wu and Pushpala and further in view of US 2017/0348484 A1 to Duke et al. (“Duke”).
	As to claims 2, 10, and 17, Constantin further discloses detecting a hypoglycemic blood glucose level, by the computing device via the blood glucose sensor, wherein the detected abnormality comprises the hypoglycemic blood glucose level (see [0300] – “Decision support tools may, for example, help a patient respond to a problem in real time by predicting hypoglycemia or hyperglycemia events or trends, providing treatment recommendations to address occurring or potential hypoglycemia or hyperglycemia events or trends, and monitor how the glycemic, physiologic, or behavioral response in real time. This type of calculated guidance and support may relieve the cognitive burden on the patient, caregiver, or health care professional,” [0413] – “...determined guidance may include guidance on how to respond to a specific situation (e.g., a detected or predicted hypoglycemic event or hyperglycemic excursion)…,” [0605]) (emphasis added); 
	after receiving the user input data, monitoring the sequence of discrete blood glucose levels, by the computing device via the blood glucose sensor (see [0605] and treatment of claim 1); and 
	detecting the indication of the change of direction in the sequence of discrete blood glucose levels when a decreasing trend of the sequence of discrete blood glucose levels shifts to create an increasing trend of the sequence of discrete blood glucose levels, by the computing device, wherein the first trend comprises a decreasing trend, and wherein the second trend comprises the increasing trend (see [0605] and treatment of claim 1).  
	It is not clear that Constantin explicitly discloses the step of receiving user input data communicating that the corrective action has occurred, by the computing device via a user interface.
	However, in a similar situation, Duke discloses the step of receiving user input data communicating that the corrective action has occurred, by the computing device via a user interface (see [0038] – “A suggested meal bolus (e.g., carbohydrate amount) may be in response to a detected or predicted hypoglycemic condition. A suggested correction bolus of insulin may be in response to the detected glucose exceeding the maximum allowable glucose level. The actual amount of carbohydrates consumed and the actual amount of insulin administered may be confirmed by the user as information entered via user inputs 34 and recorded in memory 39 with other history data.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the steps of addressing hypoglycemic episode disclosed by Constantin with the receiving input data that the corrective action has occurred as disclosed by Duke in order to achieve the predictable result of increasing the device’s accuracy and reliability by ensuring the patient has actually complied with the recommendation as well as incorporating an estimate of when such an action was taken (i.e., sometime between the recommendation and user input).
	As to claims 3, 11, and 18, since both Constantin and Duke are directed to decreasing both hypoglycemia and hyperglycemia, the claimed subject matter is obvious for the reasons provided in the treatment of claim 2, mutatis mutandis. 
	As to claims 6, 14, and 19, while Pushpala discloses increasing the first sampling rate to the increased sampling rate, none of the cited references disclose detecting that user input has been received, wherein the user input data indicates that a user has initiated the corrective action to respond to the detected abnormality and thereupon increasing the first sampling rate to the increased sampling rate.
	Duke discloses the user input data indicates that a user has initiated the corrective action to respond to the detected abnormality (see [0038]). The combination of Constantin, Wu and Duke make obvious the next step of in response to detecting that the user input data has been received, increasing the first sampling rate to the increased sampling rate for the reasons provided in the treatment of claim 1.
Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.merriam-webster.com/dictionary/steep